Citation Nr: 0301072	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  98-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, diagnosed as schizophrenia.

(The following issue will be the subject of a later 
decision:  entitlement to a total disability rating based 
on individual unemployability).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his private psychiatrist



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active duty from January 1957 to December 
1958, and from December 1963 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

The Board is undertaking additional development on the 
issue of entitlement to a total disability rating based on 
individual unemployability, as listed on the title page of 
this decision, and on the underlying claim to entitlement 
to service connection for a psychiatric disorder, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for the adjudication of the 
claim on appeal has been obtained by the RO.  

2.  The veteran was previously denied service connection 
for a nervous disorder, diagnosed as schizophrenia, in an 
October 1990 RO decision.  

3.  At the time of the RO's October 1990 decision, there 
was no post-service medical evidence linking a nervous 
disorder, diagnosed as schizophrenia, to an injury or 
incident during service.

4.  Evidence added since the RO's last decision in October 
1990, which was not appealed, includes VA and non-VA 
medical records, testimony, Social Security Administration 
records, and written statements provided by the veteran 
that detail the history of the veteran's currently 
diagnosed schizophrenia. 

5.  The evidence added to the record since the RO's 
October 1990 decision bears directly and substantially 
upon the specific matter under consideration and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of these claims.


CONCLUSION OF LAW

Evidence received since the October 1990 RO denial of 
entitlement to service connection for a nervous disorder, 
diagnosed as schizophrenia, is new and material, and the 
claim for service connection for this disability is 
reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108, 5126, 7105 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.156 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 
2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending  
38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of certain provisions 
relating to attempts to reopen claims, not pertinent here.  

In this case, the Board considers that VA's duties under 
the VCAA have been fulfilled to the extent possible.  
Among other things, the VCAA provides that VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
January 1996 statement of the case, the September 2000 
supplemental statement of the case, and a letter sent to 
the veteran in June 2002, which specifically addressed the 
contents of the VCAA in the context of the veteran's 
claims.  The RO explained its decision with respect to 
each issue, and invited the veteran to identify records 
that could be obtained to support his claims.  Under these 
circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the letter dated in 
June 2002, the RO asked the veteran to identify records 
relevant to his claim.  The June 2002 letter explicitly 
set out the various provisions of the VCAA, including what 
records VA would obtain, and what was the responsibility 
of the veteran.  The Board remanded this case in March 
2001 in order to schedule a travel hearing before a member 
of the Board.  According to a written statement, received 
by the RO in August 2002, the travel Board hearing request 
was withdrawn, along with a request to forward the case to 
the Board.

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the records of the 
veteran's treatment at VA, which were the only records the 
veteran identified as relevant to his claim.  The veteran 
was also examined for VA purposes in connection with this 
claim, and pertinent medical opinions were obtained 
addressing the specific question at issue in this appeal, 
to include Social Security Administration records and 
private psychiatric records.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  New and Material Evidence

The record reflects that the RO denied entitlement to 
service connection for a nervous disorder for the first 
time in January 1977.  The RO denied service connection 
for this disorder because the nervous disorder was not 
shown to be incurred in or aggravated by service.  
Although the veteran underwent psychiatric examination 
during service in 1964, no psychiatric diagnosis was 
found.  The 1969 service separation examination report was 
negative for a nervous disorder.  The veteran did not 
appeal this action and, therefore, it became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103 
(2001).

In November 1977, February 1979, and October 1990, the RO 
denied the veteran's subsequent claims to reopen the RO's 
original January 1977 decision regarding service-
connection for a nervous disorder.  The RO notified the 
veteran in writing after each decision, most recently in 
November 1990.  The RO determined that the evidence failed 
to establish a new factual basis related to the claim to 
reopen the claim of service connection for a nervous 
disorder.  The veteran did not appeal these actions and, 
therefore, they became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 20.1103 (2001).

The veteran, through his wife, subsequently filed another 
claim to reopen in November 1995.  The RO denied the claim 
to reopen because it determined that the new evidence 
supplied by the veteran and his wife, while it may have 
been new, was not material to the claim.  

In cases like this, the Board must make its own findings.  
"[T]he Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

In the absence of clear and unmistakable error, a 
previously denied claim can only be reopened upon the 
submission of new and material evidence.  When new and 
material evidence is presented or secured with respect to 
a claim that has been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7105 (West 1991).

Under applicable criteria, claims that are the subject of 
a prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim 
is thus reopened, it will be reviewed on a de novo basis, 
with consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as 
is the case here, new and material evidence means evidence 
not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  (For claims filed on and 
after August 29, 2001, new and material evidence is 
defined as set out at 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) to be codified at 38 C.F.R. § 3.156.  Since the 
matter currently before the Board was initiated prior to 
August 29, 2001, the pre-August 29, 2001 definition of new 
and material evidence must be used.)

The evidence that is considered to determine whether new 
and material evidence has been received is the evidence 
received since the last final disallowance of the 
veteran's claim on any basis.  Evans v. Brown, 9 Vet. App. 
273 (1996).  This evidence is presumed credible for the 
purposes of reopening the veteran's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69 
(1995).

The evidence associated with the claims file since the 
last final RO decision in October 1990 includes VA and 
non-VA medical records, a transcript of a hearing held at 
the RO in February 1998, Social Security Administration 
records, and written statements provided by the veteran 
and his wife.  According to the veteran's service medical 
records, the veteran underwent a psychiatric evaluation in 
1964, but no psychiatric diagnosis was found.  The 
veteran's service separation examination was negative for 
complaints or findings of a nervous disorder.  

According to testimony in the February 1998 hearing 
transcript, the veteran's private psychiatrist (R.C.G.), 
who appeared as a witness, concluded that the veteran's 
currently diagnosed schizophrenia was related to the 
psychiatric problems that were documented in the veteran's 
service medical records.

The RO denied the claims originally in January 1977 
because the nervous disorder was not shown to be incurred 
in or aggravated by service.  The Board finds that, given 
that the service medical records indicate that the veteran 
underwent psychiatric evaluation during service, and that 
a private medical provider has linked the veteran's 
currently diagnosed schizophrenia to the incidents 
documented during service since the last final decision in 
October 1990, this evidence is new and material.  

The Board considers this evidence to bear directly and 
substantially upon the specific matters under 
consideration, i.e., whether the veteran's current 
schizophrenia is related to service, and to be of such 
significance that it must be considered together with all 
the evidence to fairly decide the merits of the veteran's 
claim.  Accordingly, the Board concludes that the veteran 
has submitted evidence that is new and material, and the 
claim for service connection for a psychiatric disorder, 
currently diagnosed as schizophrenia, is reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for 
schizophrenia, the Board has determined that further 
development is required before proceeding to consider the 
merits of the underlying claim.  Accordingly, as noted in 
the Introduction portion of this decision, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a 
separate decision addressing this issue.



(CONTINUED ON THE NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim 
of service connection for schizophrenia is reopened; to 
this extent, the appeal is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

